      Case 3:19-cv-02691-C Document 1 Filed 11/12/19               Page 1 of 11 PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

KATELYN HANKS,                                        )
                                                      )
                              Plaintiff,              )
                                                      )       CIVIL ACTION
vs.                                                   )
                                                      )       File No.
NAYEB GROUP, LLC,                                     )
                                                      )
                              Defendant.              )

                                           COMPLAINT

        COMES NOW, KATELYN HANKS, by and through the undersigned counsel, and files

this, his Complaint against Defendant, NAYEB GROUP, LLC, pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                                           JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

NAYEB GROUP, LLC, failure to remove physical barriers to access and violations of Title III of

the ADA.

                                             PARTIES

        2.     Plaintiff, KATELYN HANKS (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Dallas, Texas (Dallas County).

        3.     Plaintiff is disabled as defined by the ADA.

        4.     Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,



                                                  1
     Case 3:19-cv-02691-C Document 1 Filed 11/12/19                 Page 2 of 11 PageID 2



grabbing, grasping and/or pinching.

        5.     Plaintiff uses a wheelchair for mobility purposes.

        6.     Plaintiff is also an independent advocate of the rights of similarly situated disabled

persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA litigation

to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to do whatever

is necessary to create the requisite standing to confer jurisdiction upon this Court so an injunction

can be issued correcting the numerous ADA violations on this property, including returning to the

Property as soon as it is accessible (“Advocacy Purposes”).

        7.     Defendant, NAYEB GROUP, LLC (hereinafter “NAYEB GROUP, LLC”), is a

Texas limited liability company that transacts business in the State of Texas and within this judicial

district.

        8.     Defendant, NAYEB GROUP, LLC, may be properly served with process via its

registered agent for service, to wit: Farhad Nayeb, Registered Agent, 1264 W. Spring Valley Road,

Richardson, TX 75080.

                                   FACTUAL ALLEGATIONS

        9.     On or about October 15, 2019 Plaintiff was a customer at “Grace Donut,” a business

located at 3313 W. Walnut Hill Lane, Irving, TX 75038, referenced herein as the “Grace Donut.”

        10.    Grace Donut is located on the Property.

        11.    NAYEB GROUP, LLC is the owner or co-owner of the real property and

improvements that Grace Donut is situated upon and that is the subject of this action, referenced

herein as the “Property.”



                                                  2
     Case 3:19-cv-02691-C Document 1 Filed 11/12/19                   Page 3 of 11 PageID 3



        12.     Plaintiff’s access to the business(es) located at 3313 W. Walnut Hill Lane, Irving,

TX    75038, Dallas County Property Appraiser’s parcel number 32534950010010000 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited because

of her disabilities, and she will be denied and/or limited in the future unless and until Defendant,

NAYEB GROUP, LLC, are compelled to remove the physical barriers to access and correct the

ADA violations that exist at the Property, including those set forth in this Complaint.

        13.     Plaintiff has visited the Property at least once before as a customer and advocate for

the disabled. Plaintiff intends on revisiting the Property as soon as the barriers to access detailed in

this Complaint are removed and the Property is accessible again. The purpose of the revisit is to be

a regular customer, to determine if and when the Property is made accessible and to maintain

standing for this lawsuit for Advocacy Purposes.

        14.     Plaintiff intends on revisiting the Property to purchase food and/or services as a

regular customer as well as for Advocacy Purposes, but does not intend to re-expose herself to the

ongoing barriers to access and engage in a futile gesture of visiting the public accommodation

known to Plaintiff to have numerous and continuing barriers to access.

        15.     Plaintiff travelled to the Property as a customer and as an independent advocate for

the disabled, encountered the barriers to access at the Property that are detailed in this Complaint,

engaged those barriers, suffered legal harm and legal injury, and will continue to suffer such harm

and injury as a result of the illegal barriers to access present at the Property.




                                                    3
    Case 3:19-cv-02691-C Document 1 Filed 11/12/19                 Page 4 of 11 PageID 4




                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42 U.S.C. §

12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a whole is
                growing older;

       (ii)     historically, society has tended to isolate and segregate individuals with
                disabilities, and, despite some improvements, such forms of discrimination
                against individuals with disabilities continue to be a serious and pervasive
                social problem;

       (iii)    discrimination against individuals with disabilities persists in such critical
                areas as employment, housing public accommodations, education,
                transportation, communication, recreation, institutionalization, health
                services, voting, and access to public services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the discriminatory
                effects of architectural, transportation, and communication barriers,
                overprotective rules and policies, failure to make modifications to existing
                facilities and practices, exclusionary qualification standards and criteria,
                segregation, and relegation to lesser service, programs, activities, benefits,
                jobs, or other opportunities; and

       (v)      the continuing existence of unfair and unnecessary discrimination and
                prejudice denies people with disabilities the opportunity to compete on an
                equal basis and to pursue those opportunities for which our free society is
                justifiably famous, and costs the United States billions of dollars in
                unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.      Congress explicitly stated that the purpose of the ADA was to:

       (i)      provide a clear and comprehensive national mandate for the elimination of
                discrimination against individuals with disabilities;

       (ii)     provide a clear, strong, consistent, enforceable standards addressing


                                                  4
    Case 3:19-cv-02691-C Document 1 Filed 11/12/19                 Page 5 of 11 PageID 5



               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to enforce
               the fourteenth amendment and to regulate commerce, in order to address the
               major areas of discrimination faced day-to-day by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.     The congressional legislation provided places of public accommodation one and a

half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January 26, 1993

if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C. §

12181; 28 C.F.R. § 36.508(a).

       21.     The Property is a public accommodation and service establishment.

       22.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

of Justice and Office of Attorney General promulgated federal regulations to implement the

requirements of the ADA. 28 C.F.R. Part 36.

       23.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       24.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       25.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in her

capacity as a customer of the Property and as an independent advocate for the disabled, but could

not fully do so because of her disabilities resulting from the physical barriers to access, dangerous

conditions and ADA violations that exist at the Property that preclude and/or limit her access to the

Property and/or the goods, services, facilities, privileges, advantages and/or accommodations



                                                  5
    Case 3:19-cv-02691-C Document 1 Filed 11/12/19                  Page 6 of 11 PageID 6



offered therein, including those barriers, conditions and ADA violations more specifically set forth

in this Complaint.

       26.     Plaintiff intends to visit the Property again in the very near future as a customer and

as an independent advocate for the disabled, in order to utilize all of the goods, services, facilities,

privileges, advantages and/or accommodations commonly offered at the Property, but will be

unable to fully do so because of her disability and the physical barriers to access, dangerous

conditions and ADA violations that exist at the Property that preclude and/or limit her access to the

Property and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more specifically set forth

in this Complaint.

       27.     Defendant, NAYEB GROUP, LLC, has discriminated against Plaintiff (and others

with disabilities) by denying her access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Property, as prohibited by, and by

failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       28.     Defendant, NAYEB GROUP, LLC, will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendant, NAYEB GROUP, LLC, is compelled to

remove all physical barriers that exist at the Property, including those specifically set forth herein,

and make the Property accessible to and usable by Plaintiff and other persons with disabilities.

       29.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities, privileges,

advantages and accommodations of the Property include, but are not limited to:




                                                   6
   Case 3:19-cv-02691-C Document 1 Filed 11/12/19                   Page 7 of 11 PageID 7



ACCESSIBLE ELEMENTS:

     (i)     On the southeastern corner of the Property, there are three accessible parking spaces

             and associated access aisles that have a slope in excess of 1:48 in violation of

             Section 502.4 of the 2010 ADAAG standards and are not level. This violation made

             it dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

             the Property.

     (ii)    On the southeastern corner of the Property, there is an accessible parking space that

             is not located on the shortest accessible route from the accessible parking space to

             the accessible entrances in violation of Section 208.3.1 of the 2010 ADAAG

             Standards. This violation made it difficult for Plaintiff to access the units of the

             Property.

     (iii)   On the southeastern corner of the Property, there is an accessible parking space that

             is not level due to the presence of an accessible ramp in the access aisle in violation

             of Section 502.4 of the 2010 ADAAG standards. This violation made it dangerous

             and difficult for Plaintiff to exit and enter their vehicle while parked at the Property.

     (iv)    On the southeastern corner of the Property, the accessible curb ramp is improperly

             protruding into the access aisle of the accessible parking space in violation of

             Section 406.5 of the 2010 ADAAG Standards. This violation made it difficult and

             dangerous for Plaintiff to exit/enter their vehicle.

     (v)     On the southeastern corner of the Property, the accessible parking space is not level

             due to the presence of accessible ramp side flares in the accessible parking space in

             violation of Sections 502.4 and 406.5 of the 2010 ADAAG standards. This violation




                                                 7
Case 3:19-cv-02691-C Document 1 Filed 11/12/19                     Page 8 of 11 PageID 8



           made it dangerous and difficult for Plaintiff to exit and enter their vehicle while

           parked at the Property.

  (vi)     On the southeastern corner of the Property, there is an excessive vertical rise at the

           base of the accessible ramp in violation of Sections 303.2 and 405.4 of the 2010

           ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

           access public features of the Property.

  (vii)    On the southeastern corner of the Property, one of the accessible parking spaces is

           missing a proper identification sign in violation of Section 502.6 of the 2010

           ADAAG standards. This violation made it difficult for Plaintiff to locate an

           accessible parking space.

  (viii)   The walking surfaces of the accessible route leading from Unit 3319 to the 7-Eleven

           have a slope in excess of 1:20 in violation of Section 403.3 of the 2010 ADAAG

           standards. This violation made it dangerous and difficult for Plaintiff to access the

           units of the Property. As the accessible route is in excess of 1:20, it is considered an

           accessible ramp, moreover, it has a total rise greater than six (6) inches, yet does not

           have handrails in compliance with Section 505 of the 2010 ADAAG standards, this

           is a violation of Section 405.8 of the 2010 ADAAG Standards. This violation made

           it difficult for Plaintiff to access the units of the Property.

  (ix)     Near 7-Eleven, the accessible parking space is missing a proper identification sign in

           violation of Section 502.6 of the 2010 ADAAG standards. This violation made it

           difficult for Plaintiff to locate an accessible parking space.

  (x)      Defendant fails to adhere to a policy, practice and procedure to ensure that all

           facilities are readily accessible to and usable by disabled individuals.



                                                8
    Case 3:19-cv-02691-C Document 1 Filed 11/12/19                   Page 9 of 11 PageID 9



       30.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       31.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       32.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       33.      All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       34.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of the

modifications are relatively low.

       35.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, NAYEB

GROUP, LLC, has the financial resources to make the necessary modifications.

       36.     Upon information and good faith belief, the Property have been altered since 2010.

       37.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with the

1991 ADAAG standards.

       38.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until Defendant,

NAYEB GROUP, LLC, is required to remove the physical barriers, dangerous conditions and ADA

violations that exist at the Property, including those alleged herein.



                                                   9
   Case 3:19-cv-02691-C Document 1 Filed 11/12/19                  Page 10 of 11 PageID 10



       39.    Plaintiff’s requested relief serves the public interest.

       40.    The benefit to Plaintiff and the public of the relief outweighs any resulting detriment

to Defendant, NAYEB GROUP, LLC.

       41.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, NAYEB GROUP, LLC, pursuant to 42 U.S.C. §§ 12188 and 12205.

       42.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant injunctive

relief to Plaintiff, including the issuance of an Order directing Defendant, NAYEB GROUP, LLC,

to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, NAYEB GROUP, LLC, in violation of the ADA and

              ADAAG

       (b)    That the Court issue a permanent injunction enjoining Defendant, NAYEB GROUP,

              LLC, from continuing their discriminatory practices;

       (c)    That the Court issue an Order requiring Defendant, NAYEB GROUP, LLC, to (i)

              remove the physical barriers to access and (ii) alter the Property to make it readily

              accessible to and useable by individuals with disabilities to the extent required by the

              ADA;

       (d)    That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses and

              costs; and

       (e)    That the Court grant such further relief as deemed just and equitable in light of the

              circumstances.

Dated: November 12, 2019.                     Respectfully submitted,

                                              THE SCHAPIRO LAW GROUP, P.L.



                                                  10
Case 3:19-cv-02691-C Document 1 Filed 11/12/19    Page 11 of 11 PageID 11



                                /s/ Douglas S. Schapiro
                                Douglas S. Schapiro, Esq.
                                Attorney-in-Charge for Plaintiff
                                Northern District of Texas ID No. 54538FL
                                The Schapiro Law Group, P.L.
                                7301-A W. Palmetto Park Rd., Suite 100A
                                Boca Raton, FL 33433
                                Tel: (561) 807-7388
                                Email: schapiro@schapirolawgroup.com

                                Law Offices of
                                LIPPE & ASSOCIATES

                                 /s/ Emil Lippe, Jr.
                                 Emil Lippe, Jr., Esq.
                                 State Bar No. 12398300
                                 Lippe & Associates
                                 12222 Merit Drive, Suite 1200
                                 Dallas, TX 75251
                                 Tel: (214) 855-1850
                                 Fax: (214) 720-6074
                                 emil@texaslaw.com

                                ATTORNEYS FOR PLAINTIFF
                                KATELYN HANKS




                                   11
